Citation Nr: 0943206	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-33 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for antiphospholipid 
antibody syndrome.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and friend


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to 
March 1969, and also had Reserve service from February 1991 
to July 1991, and from October 2001 to August 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and June 2005 rating decisions of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the April 2004 decision, the RO, in 
pertinent part, denied service connection for 
antiphospholipid antibody syndrome, and service connection 
for PTSD was denied in the June 2005 rating decision.  

In August 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the August 2009 hearing, the Veteran testified that 
his antiphospholipid antibody syndrome is attributable to his 
active military service.  He explained that although he was 
diagnosed with antiphospholipid antibody syndrome in 2001, he 
first experienced symptoms attributable to the disability in 
1969, while on active duty.  These symptoms consisted of 
headaches and dizzy spells.  In addition, serology testing 
conducted upon separation in March 1969 showed a positive 
reading for syphilis.  The positive reading was eventually 
determined to be a "false-positive," a symptom of the 
antiphospholipid antibody syndrome.  The Veteran asserts that 
service connection is warranted for his antiphospholipid 
antibody syndrome.  

As mentioned above, the Veteran served three periods of 
military duty.  Upon entry into active service for his first 
period, clinical evaluation of the Veteran was normal as 
indicated on the September 1965 report of medical 
examination, and a Venereal Disease Research Laboratory 
(VDRL) test conducted at the examination was negative.  
However, at the March 1969 separation examination, the VDRL 
test showed "false positive" results.  The physician 
explained that microflocculation and complement fixation 
testing for syphilis were both negative.  During his second 
period of service, service treatment records are void of any 
abnormalities or positive laboratory testing.  However, 
during his third period of duty, a December 2002 medical 
evaluation board report states that the Veteran suffered a 
stroke in April 2001.  After a stroke work-up evaluation, he 
was diagnosed with positive antiphospholipid antibody 
syndrome and placed on Coumadin for anticoagulation.  The 
Medical Evaluation Board (MEB) determined that because 
antiphospholipid antibody syndrome is difficult to manage, 
requires higher degrees of anticoagulation, and poses a great 
risk of bleeding due to trauma or falls, the Veteran was no 
longer retainable in military service.  The MEB concluded 
that the Veteran's antiphospholipid antibody syndrome with 
history of previous stroke existed prior to service, but was 
not permanently aggravated by service.  It was also noted 
that although the Veteran likely had antiphospholipid 
antibodies in 1965, he did not develop antiphospholipid 
antibody syndrome until April 2001.  

Private treatment records show continuing treatment for 
antiphospholipid antibody syndrome.  In support of his claim 
for service connection, the Veteran submitted several private 
medical statements indicating that his antiphospholipid 
antibody syndrome was incurred in service.  Specifically, in 
a March 2004 private medical statement, a private physician 
stated the in-service false/positive syphilis test with the 
antiphospholipid antibody syndrome is a classic association, 
and he suspects there could be a "connection between the 
two."  Similarly, a private medical physician concluded in a 
June 2004 statement that given the Veteran's current 
diagnoses, his false positive in-service test was not 
syphilis but rather his autoimmune disorder that he suffers 
from now.  Given his entrance exam was negative for any 
abnormalities and a false positive VDRL test upon separation 
in 1969, "it is fair to say that this disorder developed 
during this time period of 4 or more years given the medical 
documentation . . . provided . . . ."  Furthermore, in a 
statement received by the RO in February 2006, a private 
medical physician states that the false positive VDRL test is 
related to connective tissue disease, i.e., "lupus, 
antiphospholipid antibody syndrome."  

In May 2007, the Veteran was afforded a VA examination to 
determine whether his antiphospholipid antibody syndrome was 
related to his military service.  Upon review of the claims 
file and physical examination of the Veteran, the VA examiner 
diagnosed him with recurring cerebral infarcts secondary to 
antiphospholipid antibodies.  He opined that the Veteran's 
first evidence of strokes was in 1990, thus, his symptoms 
first appeared after his first enlistment.  But because there 
Veteran had no additional strokes since 2001, there is no 
evidence that his last active duty made his antiphospholipid 
antibody syndrome worse.  

Although the May 2007 VA examiner concluded that the 
Veteran's disability had not been aggravated by his third 
period of service, he failed to discuss the false positive 
syphilis test during his first period of service, and whether 
his antiphospholipid antibody syndrome was incurred during 
his first period of active duty.  The Board considers this 
opinion insufficient, and requests that the VA examiner who 
conducted the May 2007 examination of the Veteran to indicate 
the opinion in an addendum.  

Finally, in a May 2008 letter, the Veteran indicated that he 
receives Social Security Administration (SSA) benefits.  He 
submitted an award letter from SSA showing his entitlement to 
monthly disability benefits beginning in September 2006.  
However, records from SSA are not of record.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, where VA has notice that the Veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. 
Gober, 14 Vet. App. 110 (2000), the Court held that VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  Id.  The Board finds that an attempt should be made 
to obtain those records, as they are relevant to the issue on 
appeal.  See also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

As these records may be relevant to all issues on appeal, the 
Board will defer adjudication of the Veteran's claim for 
service connection for PTSD pending review of any records 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the 
names and addresses of all health care 
providers where he has received recent 
treatment for his antiphospholipid 
antibody syndrome and PTSD.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
all related medical records (unless the 
identified records are already associated 
with the claims file).  Regardless of 
whether or not the Veteran responds, 
obtain his most recent VA treatment 
records.  

2.  Obtain from the Social Security 
Administration a copy of its decision(s) 
awarding the Veteran disability benefits, 
as well as copies of all medical records 
underlying that determination.  In 
requesting these records, follow the 
current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  If the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  

3.  Contact the VA examiner who conducted 
the May 2007 VA examination and have the 
examiner express an opinion as to whether 
there is a causal nexus between the 
Veteran's active military service and his 
antiphospholipid antibody syndrome.  The 
examiner must provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
the Veteran's antiphospholipid antibody 
syndrome had its origin in service or is 
in any way related to the Veteran's 
active service, specifically his first 
period of service from September 1965 to 
March 1969.  The VA examiner must also 
specifically comment on the false 
positive in-service syphilis test and the 
private medical opinions of record.  A 
rationale for any opinion reached must be 
provided.  If the VA examiner concludes 
that an opinion cannot be offered without 
engaging in speculation then she/he 
should indicate this.

4.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


